DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in last paragraph, “the automatically selected one of the outside air mode…”. There is insufficient antecedent basis for this limitation in the claim since the antecedent is recited as a Markush group. 
For examination purposes, “the automatically selected one of the outside air mode…” is construed as --the automatically selected group consisting of: the outside air mode--.
Claim 10 recites a collection of steps in separate paragraphs including “receiving the one or more user inputs”, “interpreting the one or more user inputs”, “receiving one or more sensor inputs and select a climate control system operating mode”, and further, 
For example, “after a cold engine lock-out phase” may be any event after the cold engine lock-out phase and “during an automatic HVAC mode determination phase” is an event that may be before or after the cold engine lock-out phase. Then, “receiving the one or more user inputs” and “interpreting the one or more user inputs” recite twice respectively in first two paragraphs and last two paragraphs. Therefore, it is unclear how the steps come together and it is unclear if the claim recites a sequence of processes; one, some or all set of processes. There is many interpretations of claim 10 for the steps recited and such renders the claim 10 unclear.
For examination purposes, claim 10 is construed as an alternative processes that begins with “after a cold engine lock-out phase” and “during an automatic HVAC mode determination phase”, and respectively followed by the “receiving (the) one or more user inputs” and “interpreting (the) one or more user inputs”.
Claims 4 and 5; and 11 and 12 recite, “selecting a one of the outside air mode, the air conditioning mode and the defrost mode according to the determined risk of window fogging”, “sequentially actuating the outside air mode, the air conditioning mode and the defrost mode according to the determined risk of window fogging”. It is unclear if the steps recited in the claims are new step or referring to the Markush group in claims 1 or 10.
Also they lack proper antecedent basis if one chose “actual occurrence of window fogging” in their parent claim 1 or 10.

Claims 7; 13 and 14 recite, “including intervening steps by the controller or the different controller according to the determined imminent risk or actual occurrence of window fogging, increasing the climate control system blower speed to increase a rate of airflow provided by one or more of the outside air mode, the air-conditioning mode, and the defrost mode.” It is unclear of how the intervening steps are included in the parent claims, since the blower speed increase has been recited in claim 1.
For examination purposes, claims 7, 13 and 14 are construed as -- increasing the climate control system blower speed to increase a rate of airflow provided by one or more of the outside air mode, the air-conditioning mode, and the defrost mode, according to the determined imminent risk or actual occurrence of window fogging.
The reminder dependent claims 3, 8, 9, 11, 12 and 15 are also rejected due to their dependency of claims 1 or 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dage (US Patent No. 6,067,808) in view of Kelly (US Patent No. 6,508,408)
Regarding claim 1, Dage discloses a method for defogging a window of a vehicle, comprising:
by a controller according to one or more sensor inputs, automatically selecting a climate control system operating mode according to a predetermined passenger comfort level from the group consisting of: an outside air mode, an air-conditioning mode, and a defrost mode (step 50 in Fig. 5, and in the automatic HVAC operation, the controller controls the actuators according to the condition of the sensors and set temperature; and the controller also determines blower speed, a/c clutch duty cycle, and time in air recirculation or partial recirculation, col. 3, lines 26-32);
determining an imminent risk or actual occurrence of window fogging (step 52 in Fig. 5, which determines an imminent risk of windshield fogging by determining if the windshield wiper is on beyond a threshold period in rain or heavy fog which are high relative humidity conditions, col. 4, lines 10-31) by the controller (controller 40 , Fig. 2) or a different controller according to one or more user inputs provided by one or both of a window wiper system and/or actuating a heated window mode (see “Windshield wiper speed feedback” in Fig. 2 which senses the user input of the wiper); and
Dage fails to disclose, by the controller, increasing a climate control system blower speed to increase a rate of airflow provided by the automatically selected one of the outside air mode, the air-conditioning mode, and the defrost mode against one or more vehicle windows.
Kelly discloses, by the controller, increasing a climate control system blower speed (BL) to increase a rate of airflow (col. 4, lines 23-24) provided by the automatically selected one of the outside air mode, the air-conditioning mode, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided, by the controller, increasing a climate control system blower speed to increase a rate of airflow provided by the automatically selected one of the outside air mode, the air-conditioning mode, and the defrost mode against one or more vehicle windows in Dage as taught by Kelly in order to accelerate defogging or conditioning of the air in the vehicle.
Regarding claim 3, Dage as modified further discloses automatically selecting the climate control system operating mode by the controller or the different controller (same controller 40).
Regarding claim 4, Dage as modified further discloses, by the controller or the different controller, selecting a one of the outside air mode, the air-conditioning mode, and the defrost mode according to the determined risk of window fogging (adjusting air recirculation mode in block 54 and adjusting air temperature in block 56).
Regarding claim 5, Dage as modified further discloses, by the controller or the different controller, sequentially actuating the outside air mode (air recirculation in block 54), the air-conditioning mode (warming air in block 56) according to the determined risk of window fogging (step 52 of Fig. 5).
Dage fails to disclose actuating the defrost mode.
Kelly discloses actuating the defrost mode (see col. 4, lines 31-33, “a fog factor above a certain level tends to decrease MODE_OFFSET toward a defrost setting”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided actuating the defrost mode in Dage as taught by Kelly in order to prevent the car window fogging in a high humidity situation.
Regarding claim 7, Dage as modified further discloses including providing intervening steps of, by the controller or the different controller according to the determined imminent risk or actual occurrence of window fogging, increasing the climate control system blower speed to increase a rate of airflow provided by one or more of the outside air mode, the air-conditioning mode, and the defrost mode (as best understood in the 112(b) section above, the modified Dage includes increasing the blower speed when the wiper is on over 3 minutes which indicates high risk of window fogging).
Regarding claim 8, Dage further discloses, including providing the one or more sensor inputs to the controller respectively by the group consisting of a windscreen relative humidity sensor, a vehicle-associated exterior ambient temperature sensor, and a passenger cabin temperature sensor (the inputs in Fig. 2 of Dage includes ambient temperature sensor, discharge temperature sensor which is in passenger cabin and humidity sensor which determines modes to prevent windscreen fogging).
Regarding claim 9, Dage further discloses, including providing the controller (40) and/or different controller comprising one or more processors (the controller 40 is in 
Regarding claim 10, as best understood, Dage discloses a method for defogging a window of a vehicle, comprising:
after a cold engine lock-out phase of operation of a vehicle heating, ventilation, and air-conditioning (HVAC) system, by a processor comprised in a vehicle climate control module (CCM) receiving one or more user inputs provided by actuating a windshield wiper system and/or actuating a window heating mode;
by the processor or another processor, interpreting the one or more user inputs as an indicator of imminent or actual window fogging and increasing an HVAC blower speed to increase an airflow against one or more vehicle windows; or (as best understood in the 112(b) above, the steps of beginning with ”after a cold engine lock-out phase” and “during an automatic HVAC mode determination phase” are construed as alternatives)
during an automatic HVAC mode determination phase (step 50), by the processor (controller 40 with control logic) or the another processor, receiving one or more sensor inputs and selecting a climate control system operating mode according to a predetermined passenger comfort level from the group consisting of: an outside air mode, an air-conditioning mode, and a defrost mode (in the automatic HVAC operation, the controller controls the actuators according to the condition of the sensors and set temperature; and the controller also determines blower speed, a/c clutch duty cycle, and time in air recirculation or partial recirculation, col. 3, lines 26-32);

by the processor or the another processor, interpreting the one or more user inputs as an indicator of imminent or actual window fogging (the controller determines an imminent risk of windshield fogging by determining if the windshield wiper is on beyond a threshold period in rain or heavy fog which are high relative humidity conditions, col. 4, lines 10-31, col. 4, lines 10-31).
Dage fails to disclose increasing an HVAC blower speed to increase an airflow against one or more vehicle windows.
As noted in claim 1 above, Kelly discloses increasing an HVAC blower speed (speed of BL, col. 4, lines 23-24) to increase an airflow against one or more vehicle windows (the blowing air circulate within vehicle cabin area including portions of air flow against one or more vehicle window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided increasing an HVAC blower speed to increase an airflow against one or more vehicle windows in Dage as taught by Kelly in order to accelerate defogging or conditioning of the air in the vehicle.
Regarding claim 11, please see the rejection of claim 4 above.
Regarding claim 12, please see the rejection of claim 5 above.
Regarding claims 13 and 14, please see the rejection of claim 7 above.
Regarding claim 15, please see the rejection of claim 8 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (i.e. Dage in view of Kelly).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US Patent No. 4,602,675) discloses a blower motor speed controlling when the engine coolant temperature is below or above a threshold.
Saito (JP 57-155114 A) discloses air flow speed control dependent on the operating status of the wiper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763